
	

113 HR 4148 IH: Humane Cosmetics Act
U.S. House of Representatives
2014-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4148
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2014
			Mr. Moran introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To phase out cosmetic animal testing and the sale of cosmetics tested on animals.
	
	
		1.Short titleThis Act may be cited as the Humane Cosmetics Act.
		2.Purpose
			The purpose of this Act is to phase out cosmetic animal testing and the sale of cosmetics tested on
			 animals.
		3.DefinitionsIn this Act:
			(1)CosmeticThe term cosmetic has the meaning given to such term in section 201 of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 321).
			(2)Cosmetic animal testingThe term cosmetic animal testing means the application or exposure of any cosmetic to the skin, eyes, or other body part of a live
			 non-human vertebrate for purposes of evaluating the safety or efficacy of
			 a cosmetic.
			4.Prohibitions
			(a)Prohibited testingIt shall be unlawful for any entity, whether private or governmental, to conduct or contract for
			 cosmetic animal testing that occurs in the United States and is in or
			 affecting interstate commerce.
			(b)Prohibited sale or transportIt shall be unlawful to sell, offer for sale, or transport in interstate commerce any cosmetic if
			 the final product or any component thereof was developed or manufactured
			 using cosmetic animal testing conducted or contracted for after the
			 effective date specified in section 6(a).
			5.Civil penalties
			(a)In generalIn addition to any other penalties applicable under law, whoever violates any provision of this Act
			 shall be assessed a civil penalty of not more than $10,000 for each such
			 violation.
			(b)Multiple violationsEach violation of this Act with respect to a separate animal, and each day that a violation of this
			 Act continues, constitutes a separate offense.
			6.Effective dates
			(a)Prohibition on cosmetic animal testingThe prohibition in section 4(a) takes effect on the date that is 1 year after the date of
			 enactment of this Act.
			(b)Prohibition on saleThe prohibition in section 4(b) takes effect on the date that is 3 years after the date of
			 enactment of this Act.
			
